Citation Nr: 1145544	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right ulnar nerve transposition with recurrent neuritis.

2.  Entitlement to an initial compensable disability rating for an injury to Muscle Group VI, involving the triceps of the right arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from September 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the Veteran was awarded service connection for status post right ulnar nerve transposition with neuritis, evaluated as 10 percent disabling, and for an injury to Muscle Group VI, involving the triceps of the right arm, evaluated as noncompensably disabling.  The Veteran disagreed with the assigned disability ratings.

The Board notes that the Veteran's appeal was received at the Board in September 2008, at which time the Veteran's file was forwarded to his service organization for preparation of a brief on appeal.  The file was returned to the Board in November 2011.

A review of the record shows that the Veteran sustained a laceration through his right triceps tendon in service.  Subsequent to surgery performed to repair the triceps tendon, the Veteran developed right ulnar neuritis.  In 1993, he underwent an ulnar nerve transposition.  

In July 2006, the Veteran filed claims of service connection for an injury to his right triceps tendon and ulnar nerve damage.  He submitted a letter dated that same month from a private physician who indicated that over the last four months, the Veteran had begun to have recurrent ulnar nerve symptoms of pain and paresthesia in the small and ring fingers.  Examination of the Veteran showed mild hypothesia in the right hand.  An impression of ulnar nerve compression neuropathy was recorded and it was recommended that the Veteran undergo an electromyography and nerve conduction velocity testing.  

The Veteran was afforded a VA examination in connection with his claims in December 2006.  Examination of the right elbow showed a well-healed non-sensitive scar.  No adhesions, tissue loss, tendon damage, or bone or joint damage was noted.  His muscle strength was good and there was no loss of muscle function.  X-rays of the right elbow were taken.  The examiner noted that the Veteran's motion was not limited by pain, but stated that he could only speculate to whether the Veteran experienced an additional range-of-motion loss during a flare-up or on repeated use.

With regard to neurologic disability, the Veteran complained of numbness in his small and ring fingers on his right hand, occurring two to three times a month.  Precipitating factors were noted to be flexing and extending his arm while working as a diesel mechanic.  The examiner noted a slight difficulty in closing the right hand with opposition, stating that the Veteran was unable to completely touch the small finger to the thumb.  It does not appear as though neurologic testing, such as motor or sensory examinations or electromyography/nerve conduction studies, was conducted as part of the December 2006 VA examination.

As noted above, based on the December 2006 examination report, the RO awarded service connection for status post right ulnar nerve transposition with neuritis, evaluated as 10 percent disabling, and for an injury to Muscle Group VI, involving the triceps of the right arm, evaluated as noncompensably disabling.  

In disagreeing with the assigned ratings, the Veteran stated his belief that he experienced symptoms justifying higher ratings.  The Veteran indicated that he had daily pain in his right arm.  He further stated that the numbness in his hand interfered with his ability to work as a mechanic because he was unable to achieve adequate strength and grip in his hand.  The Veteran also argued that the VA examiner did not adequately account for his pain and numbness.

In light of the Veteran's report of symptoms not noted on examination, such as decreased strength and grip, and because nearly five years have passed since the Veteran's December 2006 examination addressing his muscle and neurologic disabilities, the Board finds that the Veteran's claims for higher initial ratings for service-connected status post right ulnar nerve transposition with recurrent neuritis and an injury to Muscle Group VI must be remanded for the Veteran to be scheduled for VA examinations to determine the current severity of those disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (remanding a claim because the record did not adequately reveal the current state of the claimant's service-connected disability); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994) (holding that "[w]here an increase in the disability rating is at issue, the present level of disability is of primary importance").

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development ordered in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for an injury to Muscle Group VI, involving the triceps of the right arm.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected injury to Muscle Group VI.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing whether the disability associated with the affected muscle would be considered slight, moderate, moderately severe, or severe.  See 38 C.F.R. § 4.56 (2011).  In doing so, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including: loss of power; weakness; lowered threshold of fatigue; fatigue pain; impairment of coordination; and uncertainty of movement.  All indicated studies, including X-rays and range-of-motion studies in degrees, should be performed for all joints affected. 

The examiner should also discuss whether the Veteran has any associated objective neurological abnormalities, especially any which appear to affect an area of the body other than the area affected by right ulnar neuritis. Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

3.  After the action requested in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim of entitlement to an initial disability rating greater than 10 percent for his service-connected right ulnar nerve transposition with recurrent neuritis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)

The examiner should be requested to ascertain the severity of the Veteran's neuritis of the right upper extremity in the context of the applicable rating criteria. All studies, tests and evaluations, such as motor and sensory examinations, should be performed as deemed necessary by the examiner.  Grip strength should specifically be noted.  The results of any testing must be included in the examination report.  

The examiner should provide an opinion as to the nerves affected or seemingly affected and whether the impairment is manifest by or tantamount to: (1) complete paralysis, (2) severe incomplete paralysis, (3) moderate incomplete paralysis, or (4) mild incomplete paralysis.  The bases for the opinions provided should be explained in detail.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

